Citation Nr: 0023430	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  97-29 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from November 1980 to April 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

There is competent medical evidence of a nexus between the 
veteran's back disorder and her period of active duty 
service, as well as competent medical evidence of a nexus 
between the back disorder and her service-connected bilateral 
knee disabilities.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for service 
connection for a back disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  See Murphy 
v. Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Generally, in order 
for a claim to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis); of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (1997); Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995).  A secondary service 
connection claim is well grounded only if there is medical 
evidence to connect the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).
 
In this case, there is evidence that the veteran has a 
current back disorder.  In addition, she contends that the 
back disorder either is directly related to an injury 
incurred in service or is related to her service-connected 
disabilities.  With respect to direct service connection, the 
October 1997 statement from T.J. Clawson, D.C., reflects his 
opinion that the veteran's back-related symptoms were 
consistent with a fall injury incurred in service.  With 
respect to the claim for secondary service connection, 
statements from a VA physician dated in June 1996 and October 
1996, as well as VA pain clinic records dated in October 1995 
and July 1996 suggest that the veteran's back disorder is 
caused or aggravated by her service-connected bilateral knee 
disability.  Therefore, the Board finds that the evidence 
satisfies the requirements for a well grounded claim, both on 
a direct and on a secondary basis.  However, as discussed in 
detail below, the Board finds that additional development is 
required in order to properly address the veteran's claim.  
Therefore, an ultimate decision as to the merits of the claim 
is deferred pending the outcome of that development.   

The Board observes that, in a January 1993 decision, the 
Board found no new and material evidence to reopen the 
veteran's claim for direct service connection for a back 
disorder and denied on the merits her claim for secondary 
service connection.  However, in a February 1998 supplemental 
statement of the case, the RO stated that it found new and 
material evidence to reopen the veteran's previously denied 
claim and denied it again on the merits after considering all 
the evidence of record.  Therefore, the Board has not 
addressed the issue of new and material evidence.  



ORDER

The veteran's claim for service connection for a back 
disorder is well grounded.  


REMAND

In this case, the veteran asserts that her back disorder is 
directly related to a fall injury she suffered in service.  
Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
veteran also argues that her back disorder is related to her 
service-connected bilateral knee disabilities.  A disability 
is service connected if it is proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310(a).  In addition, secondary service connection may 
also be established when there is aggravation of a veteran's 
non-service connected condition that is proximately due to or 
the result of a service-connected condition.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. 
App. 34, 39 (1991).     

As discussed above, the veteran's claim is well grounded.  
Therefore, VA has a duty to assist the veteran in developing 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d at 1469.  This duty includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  Review of the claims 
folder reveals that the veteran has never been afforded a VA 
orthopedic examination for evaluation of the nature and 
etiology of her back disorder.  A remand is in order so that 
an examination may be scheduled. 

With respect to the claim for direct service connection, the 
Board notes that the veteran's service medical records dated 
in January 1981 indicate that she complained of back pain 
after reportedly falling down the stairs.  In addition, in 
March 1981, she reported back pain after being knocked down.  
However, according to private medical records, the veteran 
suffered a work-related back injury in September 1991.  With 
respect to the claim for secondary service connection, the 
claims folder reveals that the veteran is currently service-
connected for chondromalacia of the right knee and status 
post meniscectomy of the left knee.  The VA evidence 
discussed above suggests that the knee disabilities caused or 
aggravated the back disorder.  However, the same evidence 
also list other possible causes or aggravating factors, 
including obesity, general deconditioning, chronic stress, 
and the work-related back strain.  The examination on remand 
should attempt to clarify the etiology of the veteran's back 
disorder.    

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature of any existing back disorder.  
All indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  The examiner 
is specifically asked to give particular 
attention to the following evidence: the 
veteran's service medical records; 
records of treatment by HCA Presbyterian 
Hospital, Y.S. Fine, M.D., L.H. 
Altshuler, M.D., and W. Emery Reynolds, 
M.D., all dated in 1991 and 1992; 
statements from a VA doctor dated in June 
1996 and October 1996 and pain clinic 
notes dated in October 1995 and July 
1996; and the October 1997 statement from 
T.J. Clawson, D.C.   

After examining the veteran and reviewing 
the claims folder, the examiner is asked 
to offer an opinion on the following 
issues: (1) the proper diagnosis for any 
existing back disorder; (2) the 
likelihood that any current back disorder 
is related to a fall injury in service 
versus a lifting injury in 1991; and (3) 
the likelihood that any current back 
disorder is caused or aggravated by the 
veteran's service-connected bilateral 
knee disability.  If the examiner is 
unable to provide any requested opinion, 
the examination report should so state.  
Any opinion provided should include a 
complete rationale.     

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for her claim.

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
claim of service connection for a back 
disorder, both on a direct and secondary 
basis, to include consideration of Allen 
v. Brown.  If the disposition of the 
claim remains unfavorable to the veteran, 
the RO should furnish the veteran and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

